Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22nd, 2021 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed March 22nd, 2021, with respect to the rejections of the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Muff et al (US 2014/0164465).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 6,976,153, herein Oliver) in view of Henry et al (US 2011/0060943, herein Henry), Oberman et al (US 6,487,653, herein Oberman), and Muff et al (US 2014/0164465, herein Muff).

5an instruction control unit configured to issue an instruction (Fig 1, dispatch 123);
an operation unit configured to perform a floating-point operation in accordance with an instruction issued from the instruction control 10unit (Fig 1, execute 124);
a detection unit configured to detect a subnormal number from data related to the floating- point operation performed in the operation unit (Fig 3, normalize 225 & 6:18-19); and
a processing unit configured to process 15the data in a case in which a subnormal number is included in the data (Fig 3, try-again RS 330 & 6:15-17),
the instruction control unit being further configured, when determining that a given instruction in which a given floating-point operation was performed 20by the operation unit in accordance with the given instruction, in a case in which a subnormal number was detected from output data of the given floating-point operation by the detection unit (6:15-28, writeback stage stores denormal result to try-again RS 330),
to cause the processing device to 25transit to a subnormal processing mode for processing a subnormal number (6:49-51),
to instruct the operation unit to re-execute the given instruction (6:47-60), and
to instruct the processing unit to 30process the detected subnormal number (6:47-49).
Oliver fails to teach wherein the instruction is a SIMD instruction, wherein the operation unit is one of a plurality of operation units, or wherein the instruction control unit determines if the instruction is able to be completed and enters the subnormal processing mode based on determining if the instruction is able to be completed, or wherein when the processing device transits to the subnormal processing mode, instructions being executed and subsequent to the given instruction are discarded, and re-execution of the instruction subsequent to the given instruction is started after the re-execution of the given instruction is completed.
Henry teaches a processing device comprising an instruction control unit configured to issue an instruction and determine whether the instruction is able to be completed, and enters a subnormal processing mode based on the determination ([0012-0013], [0017, [0020-0022], scheduler issues instructions and waits for denormal operand to be normalized to issue to FPU to complete execution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Oliver and Henry to wait to begin subnormal processing until the instruction that needs to be re-executed is ready to complete.  While Oliver discloses the processor waiting for a floating point execution pipeline to be ready to re-execute an instruction which requires subnormal processing, Oliver does not disclose the details of the reservation stations responsible for instruction scheduling.  However, as Oliver discloses the subnormal processing mode occurring in the writeback stage (Oliver 6:47-62), one of ordinary skill in the art would understand that a writeback stage is at the end of an execution pipeline (Fig 3) and is typically utilized to commit the results of instructions which are ready to complete or commit.  Therefore, determining an instruction’s readiness to complete as a condition for performing the subnormal processing, as taught by Henry, would merely entail a combination of known prior art elements to achieve predictable results.
Oliver and Henry fail to teach wherein the instruction is a SIMD instruction, wherein the operation is one of a plurality of operation units, or wherein when the processing device transits to the subnormal processing mode, instructions being executed and subsequent to the given instruction are discarded, and re-execution of the instruction subsequent to the given instruction is started after the re-execution of the given instruction is completed.
Oberman teaches a processing device comprising a plurality of operation units each configured to perform a floating-point operation (Fig 5, 6:4-5), wherein when the processing device transits to a subnormal processing mode, instructions being executed and subsequent to a given instruction are discarded, and start of re-execution of the instruction subsequent to the given instruction is suppressed until the re-execution of the given instruction is completed (4:1-23, 9:13-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Oliver and Henry with those of Oberman to discard and re-execute instructions subsequent to a denormal result and utilize multiple parallel execution units.  While Oliver discloses subsequent instructions to a denormal result being prevented from using the denormal value, Oliver does not explicitly state that those instructions or their results are discarded before their re-execution.  However, as Oliver discloses the need to prevent subsequent instructions from using a denormal result and re-executing the instruction which provided the denormal result, one of ordinary skill in the art would understand that the subsequent instructions would need to be canceled then re-executed once the normalization occurred, much like the denormal result instruction is sent through the try-again reservation station to be replayed.  Additionally, while Oliver and Henry do not explicitly disclose multiple parallel floating point operation units, Oliver states that the normalization techniques may be used in many other types of data processor architectures, and parallel execution engines such as the one disclosed by Oberman are a routine and conventional aspect of the microprocessor art.  Therefore, discarding results of any subsequent instructions prior to replaying them, as taught by Oberman, would merely entail a combination of known prior art elements to achieve predictable results.
Oliver, Henry, and Oberman fail to teach the instruction being a SIMD instruction.
Muff teaches a processor for handling denormal values in floating point operations configured to issue and execute a SIMD instruction ([0020], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Oliver, Henry, and Oberman with those of Muff to utilize the normalization technique in a SIMD processor.  While Oberman discloses parallel execution and Oliver contemplates the normalization techniques being utilized in other types of floating point processors, neither explicitly disclose the use of SIMD instructions.  However, as SIMD execution is a routine and conventional aspect of the microprocessor art and all four references disclose normalization techniques for floating point operations, the combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 3, the combination of Oliver, Henry, Oberman, and Muff teaches the processing device according to claim 1, wherein the processing unit is configured 5to perform a preprocessing of the subnormal number so as to be treated as a normal number, or to perform a post-processing of the subnormal number (Oliver 6:23-25, 6:54-62).

Regarding claim 4, the combination of Oliver, Henry, Oberman, and Muff teaches the processing device according to claim 1, wherein information of instructions subsequent to the given SIMD instruction is discarded when the processing device is in transiting to the subnormal processing mode (Oliver 6:19-24, disable round stage and flag result so subsequent instructions do not use denormal result, Muff [0020], SIMD).

Regarding claim 6, the combination of Oliver, Henry, Oberman, and Muff teaches the processing device according to claim 1, wherein the instruction control unit is further configured to issue the given SIMD instruction in order to instruction the operation unit to re-execute the given instruction (Oliver 6:49-51, Henry [0022], Muff [0020]).

Claim 5 refers to a method embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182